Citation Nr: 0529771	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-04 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
atopic dermatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from August 1974 to 
May 1983 and had unverified periods of service in the U.S. 
Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In a December 2002 decision, the Board denied the veteran's 
claims for service connection for bilateral hearing loss and 
an acquired eye disability.  In a December 2002 internal 
development memorandum, the Board undertook additional 
evidentiary development pursuant to then-extant regulations 
as to the veteran's claim for an increased rating for atopic 
dermatitis.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  Due to changes in law, the Board then remanded his 
claim to the RO in September 2003, for additional 
development.


FINDING OF FACT

1.	For the period from January 6, 2000 to August 29, 2002, 
the objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected atopic dermatitis is manifested by 
constant exudation or itching, extensive lesions, or 
marked disfigurement.

2.	It appears more likely than not, for the period from 
August 30, 2002, the objective medical evidence of 
record demonstrates that his service-connected atopic 
dermatitis has been manifested by eruptions primarily on 
his hands, that involve 50 percent of the dorsal aspect 
of the left hand and 40 percent of the dorsal aspect of 
the right hand, and essentially represents involvement 
of 20 percent of the exposed areas affected, but without 
involvement of 40 percent or more of the entire body or 
exposed areas affected, nor was systemic therapy 
required for even 6 weeks or more in the past 12-month 
period.  Some topical medication was utilized over the 
years.
CONCLUSIONS OF LAW

1.	For the period from January 6, 2000 to August 29, 2002, 
the schedular criteria for an initial rating in excess 
of 10 percent for atopic dermatitis have not been met.  
38 U.S.C.A. § 1155, 5100-5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code (DC) 7806 
(2002).

2.	Resolving doubt in the veteran's favor, for the period 
from August 30, 2002, the schedular criteria for a 30 
percent rating for atopic dermatitis are met.  
38 U.S.C.A. § 1155, 5100-5103A, 5107 (West 2002 & Supp. 
2005); 3.102, 3.159 (2005), 67 Fed. Reg. 49,590-599 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, DC 7806 
(2005)), effective on and after August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In August 2001 and May 2004 letters, the RO informed the 
appellant of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  In addition, the appellant was advised, by virtue of 
a detailed March 2002 statement of the case (SOC), and May 
2002 and July 2005 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore conclude that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish an 
increased rating for a skin disability.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the July 2005 SSOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 3.102 and 
3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background

Service medical records reflect the veteran's treatment for 
dermatitis.

Post service, VA and non VA medical records, dated from 1988 
to 1999, reflect the veteran's treatment for a chronic rash, 
diagnosed as atopic dermatitis.  A June 1999 VA medical 
record indicates the skin of the veteran's left hand had red-
brown, discolored areas on the dorsal part of the wrist that 
was present for the past month.

The pertinent claim as to this issue was received January 6, 
2000.

The veteran, who was 45 years old, underwent VA examination 
in April 2000.  According to the examination report, he 
complained of a rash on the dorsum of the right hand, and 
both thighs, that was mildly pruritic and was there for at 
least 15 years.  There was no oozing or crusting.  It was 
noted that he was privately diagnosed with atopic dermatitic 
and treated with topical medication.  

On examination, the veteran's scalp and face were normal.  
There were some 1 to 2 millimeter (mm.) skin-colored papules 
on the posterior neck.  His chest was clear.  On the 
veteran's back, there was a 4 by 16 centimeter (cm.) slightly 
elevated, thickened area that was slightly hyperpigmented, 
and appeared to be lichenified.  The abdomen and genitalia 
were clear as were the anterior and posterior aspects of the 
elbows.  There was a 3 by 4 cm. patch on the dorsum of the 
right hand, with thickened, slightly elevated, lichenified 
skin with some mild central clearing.  The anterior and 
posterior aspects of the knees were clear.  There was a 12 by 
18 cm. patch of thickened, lichenified skin on the proximal 
aspect of the lateral thigh and an 8 by 12 cm. patch that was 
very similar on the proximal aspect of the right lateral 
thigh.  The VA examiner said that the veteran's disorder may 
be lichen simplex chronicus and the skin appeared to be 
lichenified, despite the fact that the veteran said the skin 
was only mildly pruritic.  The VA examiner said that a 
definitive diagnosis needed to be made.  

Also of record are 17 color photographs taken during the VA 
examination that depict the parts of the veteran's body 
affected by his atopic dermatitis, including his hands, lower 
lumbar area, and his lower extremities. 

In a May 2000 rating decision, the RO granted service 
connection for atopic dermatitis, and awarded a 10 percent 
disability evaluation, effective January 6, 2000.

VA medical records dated in July 2000 indicate that the 
veteran complained of worsening contact dermatitis.  It was 
noted that in February 2000, a VA physician prescribed 
topical ointment and cream and the prescription was not 
refilled.  On examination, there was enduration and mild 
erythema in plaques over both later thighs and across the 
back in distribution of the elastic waste band of his shorts.  
There was also a patch about 2.5 cm. in diameter on the 
dorsum of the right hand.  The assessment was contact 
dermatitis and treatment included prescribed topical ointment 
and cream.  When seen August, it was noted that the veteran's 
chronic dermatitis was stable on the prescribed medication.

In a November 2000 written statement, the veteran reported 
that he constantly had to try different medical treatments to 
control his bilateral hand rashes.

A March 2001 VA mental hygiene psychotherapy note reflects 
the veteran's complaints of depression.  He saw no 
improvement in his bilateral thigh and hand rash for which he 
received medical treatment that included prescribed 
medication.  His wife recently had some skin irritation on 
her thighs that caused her self consciousness, and he felt 
guilty that his rash contributed to her skin condition.  

An October 2001 VA medical record indicates that the veteran 
gave a history of chronic skin rashes.  Examination reflected 
papular hypopigmented eruptions on both flexor surfaces of 
the hands and lower extremities with no erythema.

VA medical records, dated in February and March 2002, reflect 
that the veteran received treatment for skin rashes due to 
his having wear latex gloves at work in a mail room.  When 
seen in February 2002, he reported a rash on his hands for 
the past month for which he used topical ointment without 
relief.  On examination, there was a positive excoriated 
scaly rash in a glove distribution on the hands, left greater 
than right.  There was mild swelling, especially of the 
fingers, with no red streaking, and no pus drainage.

When seen in the VA outpatient clinic in March 2005, the 
veteran's history of atopic dermatitis was noted, with 
scaling of the lateral aspects of his thighs.  He had trouble 
with his hands over the year, but it worsened when he started 
to wear latex gloves.  On examination, on the dorsum of the 
hands, bilaterally, in a glove distribution, there was 
erythema, scale, and hyperpigmentation, consistent with a 
contact dermatitis.  On the lateral thighs, the veteran had 
some follicular prominence consistent with almost like a 
keratosis pilaris type pattern with hyperpigmentation and 
some lichenification.  Treatment included topical ointment.  
The veteran was advised to avoid using gloves for two weeks, 
with consideration of taking sick leave to allow his hands to 
heal and not use gloves at all.  

The VA medical records reveal that when seen at the end of 
March 2002, it was noted that the veteran had severe hand 
dermatitis associated with vinyl sensitivity.  He returned to 
work and still had some areas of scaling on the hands and 
dorsum of the wrists, but it was significantly improved, as 
compared with past visits.  He had some postinflammatory 
hypopigmentation.  

The veteran underwent VA dermatology examination in May 2003.  
According to the examination report, he was examined by the 
physician who examined him in April 2000.  The VA doctor 
reviewed the veteran's medical records and the photographs 
taken during the earlier VA examination.  It was noted that 
the veteran was right handed.  He gave a history of 
developing a pruritic rash involving the lateral thighs, 
anterior lower legs, and posterior hands and wrists that was 
a constant problem.  In the past, he took systemic 
medications briefly, but said they seemed to worsen the 
itching and he discontinued them.  He currently used topical 
treatments on a daily basis, including Vanicream applied 
twice daily.  In his job, the veteran said he had to wear 
some gloves that seemed worsen his condition on the posterior 
hands and wrists.  His thighs and low back seemed much 
better.  He denied any side effects of treatment and denied 
any systemic symptoms.  The veteran's main local symptom was 
pruritus.  At the site of the rash, he had some exfoliation 
of the skin the areas, but no crusting or exudation.  He had 
ulceration in the past and the exfoliation was not extensive.

On examination, the veteran's scalp, face, neck, chest, 
abdomen, genitalia and buttocks were clear.  On the upper 
back, there were a few scattered old blemishes.  It was noted 
that the previously described and photographed lower lumbar 
rash had cleared.  On the upper extremities, there was a 
rough, papular eruption on the dorsal aspects of both hands, 
involving about 40 percent of the dorsal aspect of the right 
hand, and 50 percent of the dorsal aspect of the left hand.  
In the lower extremities on the lower anterior legs, there 
were some scattered areas of hypopigmentation but no active 
rash.  At least part of the hypopigmentation on the anterior 
lower leg on the right was due to a previous fracture.  There 
was yellowish thickening of both large toenails.  The 
diagnosis was atopic dermatitis with the main area of 
activity currently on the posterior hands and wrists, 
bilaterally.  

Further, the VA examiner said that the current manifestations 
of the veteran's skin disorder were pruritus, rash on the 
posterior hands, history of mild exfoliation, and 
hypopigmentation in a patch distribution on both lower legs.  
By history, there was mild exfoliation, no exudation, 
moderate intermittent itching, no exudation, no extensive 
lesions, no marked disfigurement, no current ulceration, no 
extensive exfoliation or crusting, and no systemic or nervous 
manifestations.  The disorder was not exceptionally 
repugnant.  Further, 4.5 percent of the veteran's body 
surface area was involved in the disability.  The VA examiner 
explained that the figure was arrived at by assigning a 1 
percent total body area to each hand.  The palms were not 
affected and half of the dorsal aspects were affected, giving 
a 0.25 percent times two or 0.5 percent body area to the 
areas.  The involvement of each lower leg was 2 percent of 
the total body area, giving 4 percent for that, for a 
combined total of 4.5 percent.  The veteran was not currently 
taking corticosteroids or other immunosuppressive drugs and 
did not recall ever having taken them.

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected skin disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The Board notes that the May 2000 rating decision granted 
service connection and the currently assigned 10 percent 
disability evaluation.  In December 2000, the RO received the 
veteran's notice of disagreement with the disability 
evaluation awarded to his service-connected skin disability.  
The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's service-connected atopic dermatitis is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7806 that evaluates eczema.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations); 38 U.S.C.A. § 5110(g) (West 2002).

In the July 2005 SSOC, the RO considered the veteran's claim 
under the new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action, and did not choose 
to do so.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. at 384.

Under the old regulations, effective prior to August 30, 
2002, eczema was evaluated as 10 percent disabling when 
manifested by exfoliation, exudation, or itching, if on an 
exposed surface or extensive area; as 30 percent disabling 
when manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement; and as 50 percent disabling 
when manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when the 
disorder is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002), effective prior to August 30, 
2002.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6.

Under the current regulations, effective August 30, 2002, DC 
7806 was amended. Under the revised criteria, dermatitis or 
eczema is rated as disfigurement on the head, face or neck or 
scars, depending upon the predominant disability.  A 10 
percent rating is assigned for dermatitis or eczema covering 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806, effective 
August 30, 2002.  A 30 percent rating is assigned for 
dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Id.

The evidence in the claims file does not indicate, nor does 
the veteran assert, that he has disfigurement of the head, 
face, or neck, or that he has disability from scars. 
Therefore, the RO has appropriately considered the veteran's 
service-connected skin disability under Diagnostic Code 7806 
for ratings of dermatitis.

Considering the old rating criteria, effective prior to 
August 30, 2002, the Board notes that the medical evidence 
does not show that the service-connected atopic dermatitis 
was manifested by exudation or itching constantly, extensive 
lesions, or marked disfigurement.  On VA examination in April 
2000, the veteran complained of a rash on the dorsum of the 
right hand and both thighs that was mildly pruritic without 
oozing or crusting.  He had 1 to 2 mm. skin-colored papules 
on the posterior neck, a 4 by 16-cm. slightly elevated and 
thickened area on the back that was slightly hyperpigmented 
and appeared lichenified.  There was also a 3 by 4-cm. patch 
on the dorsum of the right hand similar to that on his back, 
with thickened, slightly elevated lichenified skin with some 
mild central clearing.  The veteran also had a 12 by 18-cm. 
patch of thickened, lichenified skin on the proximal aspect 
of the left lateral thigh and an 8 by 12-cm. similar patch on 
the right lateral thigh.  The color photographs taken at the 
time depict these eruptions.  However, the veteran did not 
take medication for it and used prescribed topical ointment.  

Further, the February 2002 VA medical records reflect 
excoriated scaly rash in a glove distribution on the hands, 
without pus drainage, and mild swelling, especially of the 
fingers without streaking.  Topical ointment was prescribed 
at that time.

On VA examination in May 2003, the veteran said his main 
local symptom was pruritus in a rash on his lateral thighs, 
anterior lower legs and posterior hands and wrists.  There 
was no crusting or exudation at the site of the rash that had 
some exfoliation.  There was a rough papular eruption on the 
dorsal aspect of each hand, involving about 40 percent of the 
dorsal aspect of the right hand, and 50 percent of the dorsal 
aspect of the left hand.  There was no active rash on the 
lower extremities, just some scattered areas of 
hypopigmentation.  The diagnosis was atopic dermatitis with 
the main area of activity at the time on the posterior hands 
and wrists, bilaterally.  The examiner said there was no 
current ulceration, no extensive lesions, and no systematic 
or nervous manifestations and the disability was not 
exceptionally repugnant.  Therefore, a rating in excess of 10 
percent under the "old" DC 7806 criteria is not warranted for 
the period in question.

However, giving the veteran the benefit of the doubt, and 
considering his claim under the "new" criteria for DC 7806, 
effective August 30, 2002, the Board is of the opinion that 
the objective medical evidence is at least in equipoise as to 
whether a 30 percent rating is warranted for the period from 
August 30, 20002.  The medical evidence reflects the 
veteran's continued complaints of, and treatment for, skin 
eruptions on his hands.  In May 2003, the VA examiner 
reported that the main area of activity of the atopic 
dermatitis was the veteran's posterior hands and wrists, 
bilaterally.  The examiner stated that the skin eruptions 
involved 40 percent of the dorsal aspect of the right hand, 
and 50 percent of the dorsal aspect of the left hand  This is 
consistent with the color photographs of the veteran's hands 
taken at the time of the April 2000 VA examination.  Such 
evidence appears to involve at least 20 percent of exposed 
areas affected, in this case the veteran's hands.  Thus, 
resolving the doubt in the veteran's favor, the Board is of 
the opinion that the probative medical evidence reflects 
involvement of at least 20 percent of the exposed areas 
affected, warranting a 30 percent rating for the atopic 
dermatitis, effective from August 30, 2002, the effective 
date of the new rating criteria.  The benefit of the doubt 
has been resolved in the veteran's favor to this limited 
extent.  

However, a rating in excess of a 30 percent rating for the 
period from August 30, 2002 is not warranted as the objective 
medical evidence does not show that the service-connected 
skin disorder is manifested by involvement of at least 40 
percent of the entire body or exposed areas affected.  In 
fact, in May 2003, the VA examiner reported that only 4.5 
percent of the veteran's body was affected by the service-
connected skin disability.  In addition, the veteran is not 
shown to have received systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of even six weeks or more.  

Accordingly, a 30 percent rating is granted for the veteran's 
service-connected atopic dermatitis for the period from 
August 30, 2002.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 
supra.

The preponderance of the objective medical evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for atopic dermatitis, for the period from January 6, 
2000 to August 29, 2002.  The evidence is not so evenly 
balanced as to allow for the application of reasonable doubt 
for the period in question.  38 U.S.C.A. § 5107(b) (old and 
new version).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
atopic dermatitis, as the Court indicated can be done in this 
type of case. Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

For the period from January 6, 2000 to August 29, 2002, an 
initial rating in excess of 10 percent for atopic dermatitis 
is denied.

For the period from August 30, 2002, a 30 percent rating is 
granted for atopic dermatitis, subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


